Title: Mrs. Stanard to James Madison, 14 August 1829
From: Stanard, Mrs.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Richmond
                                
                                14th Aug. 1829.
                            
                        
                         
                        Mrs Stanard’s respectful compliments to Mr Madison, and begs leave to inform him that she has procured a
                            genteel and pleasantly situated house on Main Street within a short distance of the Capitol between the Banks and the
                            Merchants Coffee House for the accommodation of Members to the approaching Convention. She will have eight well
                            furnished Chambers prepared, with every other convenience to render her establishment desirable.N. B. The house is well adapted to accommodate a mess of ten or twelve Gentlemen.
                        
                            
                                
                            
                        
                    